DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 01/24/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 04/09/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 04/09/2021 as modified by the preliminary amendment filed on 05/03/2021 and as further modified by the amendment filed 01/24/2022. 
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,997,635 has been reviewed and has been placed in the file.

Double Patenting
DP rejection will NOT be held in abeyance.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-20 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,997,635.
Appl. 17/226,675: Claim 1. A system comprising: 
US Pat. 10,997,635: Claim 1. A system comprising: 
Appl. 17/226,675: Claim 1. a computing device communicatively coupled to a database and a plurality of sources, 
US Pat. 10,997,635: Claim 1. a computing device communicatively coupled to a database and a plurality of sources, 
Appl. 17/226,675: Claim 1. wherein each of the plurality of sources comprise at least one server, and 
US Pat. 10,997,635: Claim 1. wherein each of the plurality of sources comprise at least one server, and 
Appl. 17/226,675: Claim 1. wherein the computing device is configured to: 
US Pat. 10,997,635: Claim 1. wherein the computing device is configured to: 
Appl. 17/226,675: Claim 1. determine an attribute confidence value for a first attribute of an item based on a first number of sources of the plurality of sources reporting a first attribute value for the item and on a second number of sources of the plurality of sources reporting any other attribute value for the item; 
US Pat. 10,997,635: Claim 1. receive attribute data for at least one item from the plurality of sources; determine a first attribute value for a first attribute of the one item based on the attribute data received from a first source of the plurality of sources; determine a first number of sources of the plurality of sources for which the first attribute value for the first attribute of the one item was received; determine a second number of sources of the plurality of sources for which any attribute value for the first attribute of the one item was received; determine an attribute confidence value for the first attribute of the one item based on the first number of sources and the second number of sources; 
Appl. 17/226,675: Claim 1. obtain, from the database, a first source weight for a first source of the first number of sources; 
US Pat. 10,997,635: Claim 1. obtain, from the database, a first source weight for the first source of the plurality of sources; 
Appl. 17/226,675: Claim 1. apply the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; 
US Pat. 10,997,635: Claim 1. apply the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; 
Appl. 17/226,675: Claim 1. determine an item confidence value for the item based, at least partially, on the adjusted attribute confidence value for the first attribute of the item; 
US Pat. 10,997,635: Claim 1. determine an item confidence value for the one item based, at least partially, on the adjusted ermined attribute confidence value for the first attribute of the one item; 
Appl. 17/226,675: Claim 1. store the item confidence value for the item in the database; 
US Pat. 10,997,635: Claim 1. store the item confidence value for the one item in the database; 
Appl. 17/226,675: Claim 1. generate an attribute error signal indicating an error with the first attribute value based on the determined item confidence value; and 
US Pat. 10,997,635: Claim 1. generate an attribute error signal indicating an error with the first attribute value of the one item based on the determined item confidence value; and 
Appl. 17/226,675: Claim 1. transmit the attribute error signal to the first source of the first number of sources to adjust the first attribute value based on the indicated error.
US Pat. 10,997,635: Claim 1. transmit the attribute error signal to the first source of the plurality of sources to adjust the first attribute value based on the indicated error.
Appl. 17/226,675: Claim 2. The system of claim 1, wherein the computing device is configured to: receive a first weight for the first attribute of the item; adjust the first weight based, at least partially, on the determined attribute confidence value for the first attribute of the item; and determine the item confidence value for the item based, at least partially, on the adjusted first weight.
US Pat. 10,997,635: Claim 2. The system of claim 1, wherein the computing device is configured to: receive a first weight for the first attribute of the at least on item; adjust the first 
Appl. 17/226,675: Claim 3. The system of claim 1, wherein applying the first source weight to the attribute confidence value to generate the adjusted attribute confidence value comprises: 
US Pat. 10,997,635: Claim 1. apply the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; 
Appl. 17/226,675: Claim 3. adjusting the first source weight based, at least partially, on the first number of sources and the second number of sources; 
US Pat. 10,997,635: Claim 1. adjust the first source weight based, at least partially, on the first number of sources and the second number of sources; 
Appl. 17/226,675: Claim 3. storing the adjusted first source weight in the database; and 
US Pat. 10,997,635: Claim 1. store the adjusted first source weight in the database; 
Appl. 17/226,675: Claim 3. applying the adjusted first source weight to the attribute confidence value to generate the adjusted attribute confidence value.
US Pat. 10,997,635: Claim 1. apply the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; 
Appl. 17/226,675: Claim 4. The system of claim 1, wherein the computing device is configured to determine the attribute confidence value for the first attribute of the item based on a ratio of the first number of sources to the second number of sources.
US Pat. 10,997,635: Claim 4. The system of claim 1, wherein the computing device is configured to determine the attribute confidence value for the first attribute of the one item based on a ratio of the first number of sources to the second number of sources.
Appl. 17/226,675: Claim 5. The system of claim 1 wherein the computing device is configured to: adjust the attribute confidence value based on whether previously received attribute values from the first source are correct; and determine the item confidence value for the item based, at least partially, on the adjusted attribute confidence value.
US Pat. 10,997,635: Claim 5. The system of claim 1 wherein the computing device is configured to: adjust the attribute confidence value based on whether previously received attribute values from the first source are correct; and determine the item confidence value for the one item based, at least partially, on the adjusted attribute confidence value.
Appl. 17/226,675: Claim 6. The system of claim 5, wherein the computing device is configured to: determine a ratio of a number of times the previously received attribute values from the first source are correct to a total number of the previously received attribute values from the first source; and determine, for each of the previously received attribute values, that they are correct if the determined ratio is beyond a threshold value.
US Pat. 10,997,635: Claim 6. The system of claim 5, wherein the computing device is configured to: determine a ratio of a number of times the previously received attribute values from the first source are correct to a total number of the previously received attribute values from the first source; and determine, for each of the previously received attribute values, that they are correct if the determined ratio is beyond a threshold value.
Appl. 17/226,675: Claim 7. The system of claim 5, wherein the computing device is configured to: determine a ratio of the plurality of sources that have provided a same attribute value for each of the previously received attribute values; and determine, for each of the previously received attribute values, that they are correct if the determined ratio is beyond a threshold value.
US Pat. 10,997,635: Claim 7. The system of claim 5, wherein the computing device is configured to: determine a ratio of the plurality of sources that have provided a same attribute value for each of the previously received attribute values; and determine, for each of the previously received attribute values, that they are correct if the determined ratio is beyond a threshold value.
Appl. 17/226,675: Claim 8. The system of claim 1, wherein the computing device is configured to: determine whether the item confidence value for the item is beyond a threshold value; and provide the attribute error signal indicating the error with the first attribute of the item if the determined item confidence value is beyond the threshold value.
US Pat. 10,997,635: Claim 8. The system of claim 1, wherein the computing device is configured to: determine whether the item confidence value for the one item is beyond a threshold value; and provide the attribute error signal indicating the error with the first attribute of the one item if the determined item confidence value is beyond the threshold value.
Appl. 17/226,675: Claim 9. A method by a computing device communicatively coupled to a database and a plurality of sources, wherein each of the plurality of sources comprise at least one server, the method comprising: 
US Pat. 10,997,635: Claim 9. A method by a computing device communicatively coupled to a database and a plurality of sources, wherein each of the plurality of sources comprise at least one server, the method comprising: 
Appl. 17/226,675: Claim 9. determining an attribute confidence value for a first attribute of an item based on a first number of sources of the plurality of sources reporting a first attribute value for the item and on a second number of sources of the plurality of sources reporting any other attribute value for the item; 
US Pat. 10,997,635: Claim 9. determining, by the computing device, an attribute confidence value for the first attribute of the one item based on the first number of sources and the second number of sources; 
Appl. 17/226,675: Claim 9. obtaining, from the database, a first source weight for a first source of the first number of sources;
US Pat. 10,997,635: Claim 9. obtaining from the database, by the computing device, a first source weight for the first source of the plurality of sources; 
Appl. 17/226,675: Claim 9. applying the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; 
US Pat. 10,997,635: Claim 9. applying, by the computing device, the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; 
Appl. 17/226,675: Claim 9. determining an item confidence value for the item based, at least partially, on the adjusted attribute confidence value for the first attribute of the item; 
US Pat. 10,997,635: Claim 9. determining, by the computing device, an item confidence value for the one item based, at least partially, on the adjusted attribute confidence value for the first attribute of the one item; 
Appl. 17/226,675: Claim 9. storing the item confidence value for the item in the database; 
US Pat. 10,997,635: Claim 9. storing, by the computing device, the item confidence value for the one item in the database; 
Appl. 17/226,675: Claim 9. generating an attribute error signal indicating an error with the first attribute value based on the determined item confidence value; and 
US Pat. 10,997,635: Claim 9. generating, by the computing device, an attribute error signal indicating an error with the first attribute value of the one item based on the determined item confidence value; and 
Appl. 17/226,675: Claim 9. transmitting the attribute error signal to the first source of the first number of sources to adjust the first attribute value based on the indicated error.
US Pat. 10,997,635: Claim 9. transmitting, by the computing device, the attribute error signal to the first source of the plurality of sources to adjust the first attribute value based on the indicated error.
Appl. 17/226,675: Claim 10. The method of claim 9 comprising: receiving a first weight for the first attribute of the item; adjusting the first weight based, at least partially, on the determined attribute confidence value for the first attribute of the item; and determining the item confidence value for the item based, at least partially, on the adjusted first weight.
US Pat. 10,997,635: Claim 10. The method of claim 9 comprising: receiving a first weight for the first attribute of the at least on item; adjusting the first weight based, at least partially, on the determined attribute confidence value for the first attribute of the one item; and determining the item confidence value for the one item based, at least partially, on the adjusted first weight.
Appl. 17/226,675: Claim 11. The method of claim 9 wherein applying the first source weight to the attribute confidence value to generate the adjusted attribute confidence value comprises: 
US Pat. 10,997,635: Claim 9. applying, by the computing device, the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; 
Appl. 17/226,675: Claim 11. adjusting the first source weight based, at least partially, on the first number of sources and the second number of sources; 
US Pat. 10,997,635: Claim 9. adjusting, by the computing device, the first source weight based, at least partially, on the first number of sources and the second number of sources; 
Appl. 17/226,675: Claim 11. storing the adjusted first source weight in the database; and 
US Pat. 10,997,635: Claim 9. storing, by the computing device, the adjusted first source weight in the database; 
Appl. 17/226,675: Claim 11. applying the adjusted first source weight to the attribute confidence value to generate the adjusted attribute confidence value.
US Pat. 10,997,635: Claim 9. applying, by the computing device, the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; 
Appl. 17/226,675: Claim 12. The method of claim 9 comprising determining the attribute confidence value for the first attribute of the item based on a ratio of the first number of sources to the second number of sources.
US Pat. 10,997,635: Claim 12. The method of claim 9 comprising determining the attribute confidence value for the first attribute of the one item based on a ratio of the first number of sources to the second number of sources.
Appl. 17/226,675: Claim 13. The method of claim 9 comprising: adjusting the attribute confidence value based on whether previously received attribute values from the first source are correct; and determining the item confidence value for the item based, at least partially, on the adjusted attribute confidence value.
US Pat. 10,997,635: Claim 13. The method of claim 9 comprising: adjusting the attribute confidence value based on whether previously received attribute values from the first source are correct; and determining the item confidence value for the one item based, at least partially, on the adjusted attribute confidence value.
Appl. 17/226,675: Claim 14. The method of claim 13 comprising: determining a ratio of a number of times the previously received attribute values from the first source are correct to a total number of the previously received attribute values from the first source; and determining, for each of the previously received attribute values, that they are correct if the determined ratio is beyond a threshold value.
US Pat. 10,997,635: Claim 14. The method of claim 13 comprising: determining a ratio of a number of times the previously received attribute values from the first source are correct to a total number of the previously received attribute values from the first source; and determining, 
Appl. 17/226,675: Claim 15. The method of claim 13 comprising: determining a ratio of the plurality of sources that have provided a same attribute value for each of the previously received attribute values; and determining, for each of the previously received attribute values, that they are correct if the determined ratio is beyond a threshold value.
US Pat. 10,997,635: Claim 15. The method of claim 13 comprising: determining a ratio of the plurality of sources that have provided a same attribute value for each of the previously received attribute values; and determining, for each of the previously received attribute values, that they are correct if the determined ratio is beyond a threshold value.
Appl. 17/226,675: Claim 16. The method of claim 9 comprising: determining whether item confidence value for the item is beyond a threshold value; and providing the attribute error signal indicating the error with the first attribute of the item if the determined item confidence value is beyond the threshold value.
US Pat. 10,997,635: Claim 16. The method of claim 9 comprising: determining whether the item confidence value for the one item is beyond a threshold value; and providing the attribute error signal indicating the error with the first attribute of the one item if the determined item confidence value is beyond the threshold value.
Appl. 17/226,675: Claim 17. A non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors, cause the one or more processors to: 
US Pat. 10,997,635: Claim 17. A non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors, cause the one or more processors to: 
Appl. 17/226,675: Claim 17. determine an attribute confidence value for a first attribute of an item based on a first number of sources of a plurality of sources reporting a first attribute value for the item and on a second number of sources of the plurality of sources reporting any other attribute value for the item; 
US Pat. 10,997,635: Claim 17. determine a first attribute value for a first attribute of the one item based on the attribute data received from a first source of the plurality of sources; determine a first number of sources of the plurality of sources for which the first attribute value for the first attribute of the one item was received; determine a second number of sources of the plurality of sources for which any attribute value for the first attribute of the one item was received; 
Appl. 17/226,675: Claim 17. obtain, from a database, a first source weight for a first source of the first number of sources; 
US Pat. 10,997,635: Claim 17. obtain, a database, a first source weight for the first source of the plurality of sources; 
Appl. 17/226,675: Claim 17. apply the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; 
US Pat. 10,997,635: Claim 17. apply the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; 
Appl. 17/226,675: Claim 17. determine an item confidence value for the item based, at least partially, on the adjusted attribute confidence value for the first attribute of the item; 
US Pat. 10,997,635: Claim 17. determine an item confidence value for the one item based, at least partially, on the adjusted attribute confidence value for the first attribute of the one item; 
Appl. 17/226,675: Claim 17. store the item confidence value for the item in the database; 
US Pat. 10,997,635: Claim 17. store the item confidence value for the one item in the database; 
Appl. 17/226,675: Claim 17. generate an attribute error signal indicating an error with the first attribute value based on the determined item confidence value; and 
US Pat. 10,997,635: Claim 17. generate an attribute error signal indicating an error with the first attribute value of the one item based on the determined item confidence value; and 
Appl. 17/226,675: Claim 17. transmit the attribute error signal to the first source of the first number of sources to adjust the first attribute value based on the indicated error.
US Pat. 10,997,635: Claim 17. transmit the attribute error signal to the first source of the plurality of sources to adjust the first attribute value based on the indicated error.
Appl. 17/226,675: Claim 18. The computer-readable storage medium of claim 17, wherein the executable instructions, when executed by the one or more processors, cause the one or more processors to: receive a first weight for the first attribute of the item; adjust the first weight based, at least partially, on the determined attribute confidence value for the first attribute of the item; and determine the item confidence value for the item based, at least partially, on the adjusted first weight.
US Pat. 10,997,635: Claim 18. The computer-readable storage medium of claim 17, wherein the executable instructions, when executed by the one or more processors, cause the one or more processors to: receive a first weight for the first attribute of the at least on item; adjust the first weight based, at least partially, on the determined attribute confidence value for the first attribute of the one item; and determine the item confidence value for the one item based, at least partially, on the adjusted first weight.
Appl. 17/226,675: Claim 19. The computer-readable storage medium of claim 17, wherein applying the first source weight to the attribute confidence value to generate the adjusted attribute confidence value comprises: 
US Pat. 10,997,635: Claim 17. apply the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; 
Appl. 17/226,675: Claim 19. adjusting the first source weight based, at least partially, on the first number of sources and the second number of sources; 
US Pat. 10,997,635: Claim 17. adjust the first source weight based, at least partially, on the first number of sources and the second number of sources; 
Appl. 17/226,675: Claim 19. storing the adjusted first source weight in the database; and 
US Pat. 10,997,635: Claim 17. store the adjusted first source weight in the database; 
Appl. 17/226,675: Claim 19. applying the adjusted first source weight to the attribute confidence value to generate the adjusted attribute confidence value.
US Pat. 10,997,635: Claim 17. apply the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; 
Appl. 17/226,675: Claim 20. The computer-readable storage medium of claim 17, wherein the executable instructions, when executed by the one or more processors, cause the one or more processors to: determine whether item confidence value for the item is beyond a threshold value; and provide the attribute error signal indicating the error with the first attribute of the item if the determined item confidence value is beyond the threshold value.
US Pat. 10,997,635: Claim 20. The computer-readable storage medium of claim 17, wherein the executable instructions, when executed by the one or more processors, cause the one or more processors to: determine whether the item confidence value for the one item is beyond a threshold value; and provide the attribute error signal indicating the error with the first attribute of the one item if the determined item confidence value is beyond the threshold value.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for advertisement information error detection and correction.
Claim 9 recites [a] method by a computing device communicatively coupled to a database and a plurality of sources, wherein each of the plurality of sources comprise at least one server, the method comprising: determining an attribute confidence value for a first attribute of an item based on a first number of sources of the plurality of sources reporting a first attribute value for the item and on a second number of sources of the plurality of sources reporting any other attribute value for the item; obtaining, from the database, a first source weight for a first source of the first number of sources; applying the first source weight to the attribute confidence value to generate an adjusted attribute confidence value; determining an item confidence value for the item based, at least partially, on the adjusted attribute confidence value for the first attribute of the item; storing the item confidence value for the item in the database; generating an attribute error signal indicating an error with the first attribute value based on the determined item confidence value; and transmitting the attribute error signal to the first source of the first number of sources to adjust the first attribute value based on the indicated error..
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 9-16 recite a method and, therefore, are directed to the statutory class of a process. Claims 1-8 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 17-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.

Claim 9: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
9. A method by a computing device communicatively coupled to a database and a plurality of sources, wherein each of the plurality of sources comprise at least one server, the method comprising:

A method by a computing device communicatively coupled to a database and a plurality of sources, wherein each of the plurality of sources comprise at least one server, the method comprising
the plurality of sources reporting a first attribute value for the item and on a second number of sources of the plurality of sources reporting any other attribute value for the item;
This limitation includes the step of determining an attribute confidence value for a first attribute of an item based on a first number of sources of the plurality of sources reporting a first attribute value for the item and on a second number of sources of the plurality of sources reporting any other attribute value for the item. 
No additional elements are positively claimed.
This limitation is directed to making a determination using known information in order to facilitate advertisement information error detection and correction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
the database, a first source weight for a first source of the first number of sources; 
This limitation includes the step of obtaining, from the database, a first source weight for a first source of the first number of sources. 
But for the database and computing device, this limitation is directed to storing and obtaining/retrieving information from a database in order to facilitate advertisement information error detection and correction which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
obtaining, from the database, a first source weight


This limitation includes the step of applying the first source weight to the attribute confidence value to generate an adjusted attribute confidence value. 
No additional elements are positively claimed.
This limitation is directed to making a calculation using known information in order to facilitate advertisement information error detection and correction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
No additional elements are positively claimed.

This limitation includes the step of determining an item confidence value for the item based, at least partially, on the adjusted attribute confidence value for the first attribute of the item. 
No additional elements are positively claimed.
This limitation is directed to making a determination using known information in order to facilitate advertisement information error detection and correction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
No additional elements are positively claimed.

This limitation includes the step of storing the item confidence value for the item in the database. 
But for the database and computing device, this limitation is directed to storing information in order to facilitate advertisement information error detection and correction which may be categorized as any of the following:
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
storing the item confidence value for the item in the database


This limitation includes the step of generating an attribute error signal indicating an error with the first attribute value based on the determined item confidence value. 
No additional elements are positively claimed.
This limitation is directed to generating an error signal in order to facilitate advertisement information error detection and correction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
No additional elements are positively claimed.


This limitation includes the step of transmitting the attribute error signal to the first source of the first number of sources to adjust the first attribute value based on the indicated error. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting known information) in order to facilitate advertisement information error detection and correction which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating, storing, and processing data) such that they amount to no more than mere 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store, communicate, and process data. Applicant’s Specification (PGPub. 2021/0248649 [0073]) refers to a general-purpose processor, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer and database merely communicates data, stores data, and performs simple calculations using known data.  Activities such as these are insignificant extra-solution activity . See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 1 and CRM claim 17 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-8, 10-16, and 17-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims obtaining data from a database, generating a value, storing information, and transmitting an error signal/message. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which 
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing advertisement information error detection and correction. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

No Prior-art Rejection
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Enuka et al. 2020/0050966 [0012 – attribute values]
Martinos et al. 2019/0370746 [0085-0086 – confidence values]
Natarajan et al. 2019/0327331 [0040 - Each attribute value may be associated with a confidence probability.]
Bechtel et al. 2008/0147590 [0070 – confidence values]
Abbott et al. 2007/0156891 [0125 – attributes values and error signals]
Grubis 2016/0353993 [Claim 37] The wireless system of claim 35, wherein the processor assigns initial weights to the attribute values, the processor adjusts the initial weights according to received system attribute values and derives the confidence value further from the weighted attribute values.
Sun et al. 2018/0288757 [0095 - lowest measured value of a signal property such as bit-error-rate] In an aspect, the method further includes selecting a beam pair from the set of active beam pairs based on beam reference signal. For example, a beam pair with a highest measured value of a signal property such as signal-to-noise ratio (SNR) a lowest measured value of a signal property such as bit-error-rate (BER), or a “best” attribute of another signal property may be selected.

Examiner’s Response to Arguments
Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 1-20, on page(s) 10-21 of Applicant’s Remarks (dated 01/24/2022), Applicants traverse the 35 USC §101 rejections arguing the following: the claims are not abstract and amount to significantly more.
The Office maintains the 101 subject matter rejection as follows.
As noted above, and further detailed herein, the claims are abstract (e.g., mental process and/or certain methods of organizing human activities) and do not amount to significantly more.
Analyzing independent method claim 9, with the exception of obtaining information from a database and storing information in a database, there are no additional elements positively claimed as performing any significant features/steps. The remaining steps are purely computational and could be performed in the abstract mentally and/or manually. Furthermore, is must be assumed that these computation steps are performed in the abstract as no additional elements are claimed as performing these steps. For example, determining an attribute confidence value and applying a source weight are abstract theoretical computations.
The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating, storing, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is 
The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store, communicate, and process data. Applicant’s Specification (PGPub. 2021/0248649 [0073]) refers to a general-purpose processor, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer and database merely communicates data, stores data, and performs simple calculations using known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional.

THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682